CHATFIELD, District Judge.
The salvage of the Javary necessitated moving the Acre. The fire proved to have been dangerous to the Acre only by communication from the Javary. The Acre was, however, in a dangerous situation because of the possibility of that communication, and the aid given her was a salvage service. This was rendered by the Ox, the Gertrude, the men on the Ducas and the Acre (who shifted the lines and used their windlass), and the *1023men on the dock, who shifted the lines there. These salvage services were all connected with the services rendered to the Javary, and in that respect the case is like the City of Atlanta (D. C.) 56 Fed. 252, in which the court held that “an indirect advantage derived from the rendering oí a salvage service to another vessel” cannot be made the basis of an award. But where a boat is in the direct zone of danger, and the indirect services are a part (as in this case) of an attempt to save that boat (the salvors thinking that it could be saved), instead of trying first to save a boat which, in their opinion, could not be reached, or was already hopelessly on fire, there should! be some award. Even though a salvage allowance has been granted for the entire service to the Javary (including the indirect work in moving the Acre), and although for this service the Gertrude is entitled to no compensation beyond what was recovered from the Javary, yet any award for the services of direct benefit to the Acre herself should not be thrown on the Javary. Nor should! such services be treated as mere towing services, like those rendered in The Bessie Whiting (D. C.) 35 Fed. 79, and The Carondelet (D. C.) 36 Fed. 714.
The direct services of salvage to the Acre would seem to justify an award of $150 to the Gertrude, when viewed from the standpoint of participation in the benefit offered and the protection afforded. This benefit and protection was furnished almost equally by the Ox and the men on the pier and on the steamer, and hence a total valuation of $450 for services to the Acre alone is indicated, and this seems to the court to he fair. From the standpoint of ordinary towing (that is, of mere physical expenditure of power), the Ox did! much more than the Gertrude; but the general situation, the disinclination of the Ox to undertake the saving of the Javary, and the readiness of the Gertrude to leave the towing service to the Ox, considered with the capacity for help (if it had proved necessary) which the Gertrude furnished, makes an equal division of credit (that is, of award) a proper basis of allowance.
The libelant may have a decree for $150, with costs.